DETAILED ACTION
Claims 1-9 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification
Regarding paragraph ¶ [0018], it is not clear if “3” refers to “braking and electric traction chain management systems” or a CAN BUS (see ¶ [0019]).
Claim Objections
Regarding Claim 1, the second equation (above line 7), it appears that the term “Smax” should be changed to “Smax”.
Regarding Claim 1, line 8, it appears that the language “discharge time of said” should be changed to “discharge time of said at least one.”
Regarding Claim 1, line 19, it appears that the term “14” should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “method of the residual charge” recited in line 1.  Additionally, it does not appear that a residual charge is calculated utilizing the claimed equations.  Furthermore, it is not clear how this residual charge estimation is utilized in the electric vehicle to enable movement. 
 Regarding Claim 1, line 3, there is no antecedent basis for the language “the movement”.
Regarding Claim 1, line 4, it is not clear what is meant by the term “real energy”.
Regarding Claim 1, lines 5-7, it is not clear how SOC is calculated utilizing the variable Kae.
Regarding Claim 1, line 6, the second equation, it is not clear how avg(DOD) is determined.
Regarding Claim 1, line 10, it is not clear what is meant by the term “memorized”.
Regarding Claim 1, line 12, it is not clear what is meant by the term “usable energy”.
Regarding Claim 1, line 12, it is not clear how the average usable energy is determined.
Regarding Claim 1, lines 12-15, there is no antecedent basis for the terms “average usable energy value,” “average distance travelled,” and “usable energy.”
Regarding Claim 1, line 16, equation 3, it is not clear if the calculation of Eu(i) utilizes the value of Er determined at step 11 or a value Er(i).
Regarding Claim 1, line 16, equation 3, it is not clear if the calculation of Eu(i) utilizes the value of SoCus determined at step 11 or a value SoCus(i).
Regarding Claim 1, line 16, (third step), it is not clear if the calculation of Krc utilizes the value of Er determined at step 11 or a value Er(i).
Regarding Claim 1, line 21, it is not clear how Krcavg is determined.
Regarding Claim 2, it is not clear how SOC is calculated utilizing the variable Kae.  Furthermore, it is not clear how the “new value” is “used.”
Regarding Claim 9, it is not clear which “energy” value is referred to in line 2 (e.g., real or usable).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Hogari et al (U.S. Pat. No. 7,492,126) discloses a method of residual charge calculation but does not disclose the equations of Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833